Citation Nr: 0821646	
Decision Date: 07/02/08    Archive Date: 07/14/08

DOCKET NO.  04-14 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for asbestosis (also 
claimed as Chronic Obstructive Pulmonary Disorder (COPD)).

2.  Entitlement to service connection for Post-Traumatic 
Stress Disorder (PTSD).

3.  Entitlement to service connection for positive TB tine 
test.

4.  Entitlement to service connection for hypertension.

5.  Entitlement to service connection for degenerative disc 
disease, lumbar spine, with lumbago and sciatica.

6.  Entitlement to service connection for scoliosis.

7.  Entitlement to service connection for skin fungus.

8.  Entitlement to service connection for the residuals of a 
self-inflicted gunshot wound, left hand.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's Wife


ATTORNEY FOR THE BOARD

J. M. Wagman, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1959 to 
September 1979.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2003 rating decision by the St. 
Petersburg, Florida Regional Office (RO) of the Department of 
Veterans Affairs (VA) that denied the veteran's claims for 
service connection for asbestosis (also claimed as COPD); 
PTSD; a positive TB test (also claimed as tuberculosis); 
hypertension; scoliosis; lumbar degenerative disc disease 
with lumbago and intermittent sciatica; skin fungus; and a 
self-inflicted gun-shot wound, left hand.  The veteran's 
claim was later transferred to the Montgomery, Alabama RO.

The veteran and his wife testified before a Decision Review 
Officer (DRO) in June 2004 at the Montgomery, Alabama RO.

The issue of entitlement to service connection for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the veteran if further 
action is required.


FINDINGS OF FACT

1.  There is no competent medical evidence of record to show 
that the veteran is currently diagnosed with asbestosis or 
COPD that was sustained in, aggravated by or otherwise 
related to his military service.

2.  There is no competent medical evidence of record to show 
that the veteran is currently diagnosed with a positive TB 
tine test or tuberculosis that was sustained in, aggravated 
by or otherwise related to his military service.

3.  There is no competent medical evidence of record to show 
that the veteran is currently diagnosed with hypertension 
that was sustained in, aggravated by or otherwise related to 
his military service.

4.  There is no competent medical evidence of record to show 
that the veteran is currently diagnosed with lumbar 
degenerative disc disease with lumbago and intermittent 
sciatica that was sustained in, aggravated by or otherwise 
related to his military service.

5.  There is no competent medical evidence of record to show 
that the veteran is currently diagnosed with scoliosis that 
was sustained in, aggravated by or otherwise related to his 
military service.

6.  There is no competent medical evidence of record to show 
that the veteran is currently diagnosed with a skin fungus 
that was sustained in, aggravated by or otherwise related to 
his military service.

7.  There is no competent medical evidence of record to show 
that the veteran is currently diagnosed with residuals of a 
self-inflicted gunshot wound, left hand, that was sustained 
in, aggravated by or otherwise related to his military 
service.


CONCLUSIONS OF LAW

1.  The criteria for a grant of service connection for 
asbestosis (also claimed as COPD) have not been met.  38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.159, 3.303 (2007).

2.  The criteria for a grant of service connection for a 
positive TB tine test have not been met.  38 U.S.C.A. §§ 
1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.159, 3.303 (2007).

3.  The criteria for a grant of service connection for 
hypertension have not been met.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303 
(2007).

4.  The criteria for a grant of service connection for lumbar 
degenerative disc disease, with lumbago and intermittent 
sciatica have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2007).

5.  The criteria for a grant of service connection for 
scoliosis have not been met.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303 
(2007).

6.  The criteria for a grant of service connection for skin 
fungus have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2007).

7.  The criteria for a grant of service connection for the 
residuals of a self-inflicted gunshot wound, left hand, have 
not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
In this case, although the notice provided did not address 
either the rating criteria or effective date provisions that 
are pertinent to the appellant's claim, such error was 
harmless given that service connection is being denied, and 
hence no rating or effective date will be assigned with 
respect to these claimed conditions.  

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the veteran in October 2002 and January 2003 that 
fully addressed all four notice elements and were sent prior 
to the initial AOJ decision in this matter.  The letters 
informed the veteran of what evidence was required to 
substantiate the claims and of the veteran's and VA's 
respective duties for obtaining evidence.  The veteran was 
also asked to submit evidence and/or information in his 
possession to the AOJ.

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The 
veteran was provided VA examinations in conjunction with this 
claim in March and June 2003. 

The Board also notes that although the veteran served from 
July 1959 to September 1979, the only service medical records 
of record are dated from 1977 to 1979.  The RO requested the 
veteran's complete SMRs from the National Personnel Records 
Center (NPRC) and a response was received in June 2004 
indicating that there are no additional SMRs for the veteran 
of record for the period from 1959 to 1977.  In such 
circumstances, the Board has a heightened duty to explain its 
findings and conclusions and to consider carefully the 
benefit-of-the-doubt rule.  See O'Hare v. Derwinski, 1 Vet. 
App. 365, 367 (1991) (the BVA has a heightened duty in a case 
where the service medical records are unavailable).  The 
Board finds that VA has done everything reasonably possible 
to notify and to assist the veteran in the development of his 
claims.  Under the circumstances of this case, additional 
efforts to assist him by obtaining service medical records 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (which holds that strict adherence 
to requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case and that such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); see 
also, Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (which 
holds that remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA outpatient 
treatment records from the Birmingham, Alabama VA Medical 
Center (VAMC). The veteran submitted private treatment 
records from D.C., M.D.; the Painsouth (D.W.C., M.D.); the 
Dora Medical Center (J.H.L., M.D.); Baptist Health Center 
(J.W., M.D); OccuMatrix Health Center (U.N.Y.); and 
associated radiologic reports dated May 2000-May 2004.  The 
RO also obtained copies of the veteran's records from the 
Social Security Administration as the veteran indicated he is 
in receipt of disability benefits.  The veteran was provided 
an opportunity to set forth his contentions during a hearing 
before a DRO in June 2004.  The veteran was afforded VA 
medical examinations in March and June 2003.  Significantly, 
neither the veteran nor his representative has identified, 
and the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claims that has not been obtained.  Hence, no further 
notice or assistance to the veteran is required to fulfill 
VA's duty to assist the veteran in the development of the 
claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

Merits of the Claims

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(2002); 38 C.F.R. § 3.303(a) (2007).  A chronic disease shown 
as such in service, or within a pertinent presumption period 
under 38 C.F.R. § 3.307, so as to permit a finding of service 
connection, or subsequent manifestations of the same chronic 
disease at any later date, however remote, is to be service-
connected, unless clearly attributable to intercurrent 
causes.  Continuity of symptomatology after discharge is 
required only where the condition noted during service (or 
during the presumption period) is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  38 C.F.R. § 3.303(b) (2007).

Service connection may also be granted if the evidence shows 
that the condition was observed during service and continuity 
of symptomatology was demonstrated thereafter, and if the 
evidence includes competent evidence relating the current 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488 (1997); 38 C.F.R. § 3.303(b) (2007).

To prevail on the issue of service connection, there must be 
medical evidence of (1) a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the present disease or injury.  Hickson 
v. West, 12 Vet. App. 247 (1999).  Even when a disability is 
not initially manifested during service, direct service 
connection may nevertheless be established by evidence 
demonstrating that the disability was in fact incurred or 
aggravated during the veteran's service.  38 U.S.C.A. § 
1113(b) (2002); 38 C.F.R. § 3.303(d) (2007).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit-of-the-doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002).  In other words, if the 
evidence supports the claim or is in equal balance, the claim 
is allowed.  38 U.S.C.A. § 5107 (2002); 38 C.F.R. § 3.102 
(2007).

To receive service connection for a current disability, an 
opinion as to medical etiology, based on competent medical 
evidence, must link the current condition to military 
service. "Competent medical evidence" means, in part, 
evidence that is provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a) 
(2007).  

In claims for VA benefits, VA shall consider all information 
and lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C. § 
5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990) (holding that a claimant need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail).

1.  Asbestosis, also claimed as COPD

In this case, the veteran claims that he was exposed to 
asbestos while serving in the U.S. Army as a mechanic working 
with brake shoes and clutches.  As a result of this exposure, 
the veteran claims his breathing problems, diagnosed as COPD 
and emphysema, are related to asbestosis.

In cases involving asbestos exposure, the claim must be 
analyzed under VA administrative protocols.  Ennis v. Brown, 
4 Vet. App. 523 (1993); McGinty v. Brown, 4 Vet. App. 428 
(1993).  Although there is no specific statutory or 
regulatory guidance regarding claims for residuals of 
asbestos exposure, VA has several guidelines for compensation 
claims based on asbestos exposure.  M21-1, VBA Adjudication 
Procedure Manual M21-1 Manual Rewrite (M21-1 MR), Part IV, 
Subpart ii, Ch. 2, Section C, Topic 9 and Section H, Topic 29 
(Dec. 13, 2005).

Additionally, the Board must follow development procedures 
specifically applicable to asbestos-related claims.  Ashford 
v. Brown, 10 Vet. App. 120 (1997).  VA must determine whether 
military records demonstrate evidence of asbestos exposure 
during service; whether there was pre-service, post-service, 
occupational, or other asbestos exposure; and whether there 
is a relationship between asbestos exposure and the claimed 
disease.

The Board finds that the veteran's contentions regarding 
potential in-service exposure to asbestos while serving as a 
mechanic working with brake-shoes are not implausible.  Some 
of the major occupations involving exposure to asbestos 
include mining, milling, work in shipyards, demolition of old 
buildings, carpentry and construction, manufacture and 
servicing of friction products such as clutch facings and 
brake linings, manufacture and installation of roofing and 
flooring materials, asbestos cement and pipe products, 
military equipment, etc.  As a truck mechanic, it is possible 
that the veteran was exposed to asbestos if he worked with 
brake-shoes as he claims as part of his military occupational 
specialty.  Therefore, for the purpose of this adjudication, 
the Board would concede the veteran may have been exposed to 
asbestos in service.  However, mere exposure to a potentially 
harmful agent is insufficient to be eligible for VA 
disability benefits.  The question in a claim such as this is 
whether disabling harm ensued.  The medical evidence must 
show not only a currently diagnosed disability, but also a 
nexus, that is, a causal connection, between this current 
disability and the exposure to asbestos in service.  Hickson 
v. West, 12 Vet. App. 247 (1999).

After a careful review of the record, the Board finds that 
the preponderance of the evidence is against entitlement to 
service connection for asbestosis or COPD due to asbestos 
exposure.  A review of the veteran's service medical records 
do not show complaint or treatment for asbestosis or other 
lung disorder in-service or within a presumptive period.  In 
fact, the veteran's medical records show a history of one to 
two packs of cigarette smoking per day since childhood; a 
habit to which most medical professionals of record have 
attributed the veteran's current lung condition.  In his 
hearing testimony, the veteran admitted to presently smoking 
one pack of cigarettes a day, and that he had been smoking 
for 45 years.  

The first private medical evidence of record shows the 
veteran was diagnosed with COPD/emphysema in August 2000.  A 
chest CT scan from that time revealed an area of focal 
scarring with emphysematous change in the right upper lobe 
with no adenopathy.  The reviewing radiologist noted no 
malignancy and stated the area appeared more consistent with 
scarring.  

Medical records beginning in August 2000 from Baptist Health 
Center consistently diagnosed the veteran with COPD and 
emphysema; however, no relationship was drawn between the 
veteran's military service and his lung ailment.  In June 
2002, a radiology report noted changes in the right apex of 
the lung present since "probably August 2000" which were 
noted as "essentially unchanged" and "probably represented 
scarred from old granulomatous disease."  In January 2003, 
pulmonary function tests conducted at Baptist Health Center 
showed grossly abnormal results and the veteran again was 
diagnosed with severe COPD.

The veteran was also diagnosed with COPD and emphysema in May 
2001 by the OccumMatrix Health Clinic in relation to a 
disability evaluation.  Likewise, Birmingham VAMC outpatient 
treatment records show diagnosis and treatment for COPD and 
emphysema; however, there are no medical opinions contained 
there within that link the veteran's condition to his 
military service.

A March 2003 VA examiner diagnosed the veteran with COPD, 
severe, probably primarily due to tobacco abuse.  The 
examiner reported that the veteran claimed he has been short 
of breath for years.  He stated that the veteran is a heavy 
smoker, one to two packs of cigarettes per day and that he 
was diagnosed three years ago with COPD.  The examiner stated 
that although the veteran is claiming COPD may be due to 
exposure to asbestos in the brake lines and clutch linings 
the veteran was exposed to as a mechanic in the military, his 
chest x-rays report no evidence for asbestosis.  A June 2003 
VA Radiology Consultation Report showed no asbestosis in the 
veteran's lungs.

The medical evidence of record does not reflect treatment for 
either asbestosis or a pulmonary disability related to 
asbestos exposure.  The veteran does not have a current 
diagnosis of asbestosis or a record of symptomatology to 
indicate the presence of a chronic disability related to 
asbestos exposure.  The veteran's own statements that his 
exposure to asbestos caused his respiratory problems are the 
only evidence relating his current disability to asbestos.  
Lay evidence is only acceptable to prove the occurrence of an 
injury during active duty or symptomatology over a period of 
time when such symptomatology is within the purview of or may 
be readily recognized by lay persons.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-495 (1992).  The Board finds 
the veteran is competent to attest to his observations of his 
disorder.  38 C.F.R. § 3.159(a)(2) (2007).  However, as a lay 
person, he is not competent to diagnose any medical disorder 
or render an opinion as to the cause or etiology of any 
current disorder (i.e. that he currently has a respiratory 
disorder related to service) because he does not have the 
requisite medical expertise.  Espiritu.

Keeping in mind its heightened duty to consider the 
applicability of the benefit-of- the-doubt doctrine and to 
assist the veteran in developing the claim because of the 
veteran's missing SMRs, the Board must look beyond the normal 
parameters of SMRs as sources of evidence to make a 
determination as to whether the veteran's respiratory 
disorder was incurred in or aggravated by his military 
service.  The Board has also considered the veteran's 
statements regarding his exposure to asbestos and his belief 
that his current respiratory disorder may be linked to such 
exposure.  However, without medical expertise, he is not 
competent to diagnose any medical disorder or render an 
opinion as to the etiology of his disorder.  See Espiritu, 2 
Vet. App. at 494-495.  Moreover, no credible medical evidence 
of record suggests a link between the veteran's currently 
diagnosed lung disorder and his military service.  

There can be no doubt from review of the record that the 
veteran rendered honorable and faithful service for which the 
Board is grateful, and the veteran is sincere in his belief 
that his respiratory disorder is related to military service.  
While the Board has carefully reviewed the record in depth, 
it has been unable to identify a basis upon which service 
connection may be granted.  The Board has also carefully 
considered the benefit-of-the-doubt rule in this case, but 
the preponderance of the evidence is against the claim, the 
evidence is not in equipoise, and there is no basis to apply 
it.  See 38 U.S.C.A. § 5107 (2002); 38 C.F.R. § 3.102 (2007); 
Gilbert, 1 Vet. App. 49.

2.   Positive TB Tine Test/Tuberculosis

The veteran is claiming service connection for a positive TB 
tine test (claimed as tuberculosis).  The preponderance of 
the evidence is against the claim and it shall be denied.

The veteran's service medical records indicate that the 
veteran had a positive TB tine test by x-ray in January 1973.  
The veteran was treated for primary tuberculosis.  An April 
1978 service medical record shows the veteran has an allergy 
to the TB tine test.  In December 1978, service medical 
records show the veteran was again tested to define a TB-tine 
test and the results were negative.

An October 2000 Baptist Health Center treatment note showed 
the veteran was positive for allergy to the TB tine test.  
However, a March 2003 VA examination report noted the 
veteran's treatment for primary tuberculosis in 1973 and 
described it as "treated."  A June 2003 Radiology 
Consultation Report confirmed right apical fibrosis 
consistent with sequela of post primary tuberculosis without 
evidence of active disease.  However, none of the relevant 
records link this finding with causing his current lung 
ailments.  Although the veteran has asserts a current 
disability due to previous TB, the veteran, as a layperson, 
is not competent to comment on the presence or etiology of a 
medical disorder.  Rather, medical evidence is needed to that 
effect.  See Espiritu v. Derwinski, 2 Vet. App. 492.

The Board emphasizes that the medical evidence of file shows 
the veteran is not diagnosed with a current TB disorder 
related to his military service.  Indeed, since being 
discharged from service, the medical records that are 
relevant show that the veteran has received regular chest x-
rays to monitor any development of the disease. 

The Board notes that Congress specifically limits entitlement 
for service-connected disease or injury to cases where such 
incidents have resulted in a disability.  See 38 U.S.C.A. §§ 
1110 (2002).  Moreover, in the absence of proof of present 
disability there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); see also Degmetich v. 
Brown, 104 F.3d 1328 (1997); see also Wamhoff v. Brown, 8 
Vet. App. 517, 521 (1996).

The Board acknowledges the veteran's contentions that he 
suffers from a positive TB tine test related to service, in 
particular, the veteran's testimony in June 2004 before a 
Decision Review Officer.  However, a VA examiner and the 
veteran's private physicians have all observed that the 
veteran does not suffer from a current TB disability.  

The Board has considered its heightened duty with respect to 
the veteran's missing service medical records; however, with 
the absence of a current diagnosis of TB, the preponderance 
of the evidence is against the veteran's claim of service 
connection and the claim must be denied.  See Gilbert, 1 Vet. 
App. at 55 (1990); 38 U.S.C.A. § 5107(b) (2002).

3.  Hypertension

Keeping in mind its heightened duty to consider the 
applicability of the benefit-of- the-doubt doctrine and to 
assist the veteran in developing the claim because of the 
veteran's missing SMRs, and after a full review of the 
record, the Board finds that the preponderance of the 
evidence is against granting entitlement to service 
connection for hypertension.

The veteran has alleged that the medications he is taking for 
the disabilities for which he is claiming service-connection 
have caused hypertension.  He receives SSA benefits for which 
hypertension is listed as the secondary disabling condition.  
The first diagnosis of hypertension shown in the record is in 
2000, more than 20 years after service.  As such, service 
connection on a presumptive basis is not warranted.  The 
available service medical records, to include the veteran's 
separation examination in 1979, are negative for findings or 
a diagnosis of hypertension.  In fact, a September 1977 
service examination shows a blood pressure reading of 116/70 
and an April 1978 treatment note indicates the veteran denied 
having abnormal blood pressure.

VA and private outpatient treatment records from May 2000 to 
May 2004 show treatment for hypertension.  

On VA examination in March 2003, the examiner stated the 
veteran was diagnosed with hypertension about three years ago 
and takes Hyzaar.  The examiner stated the hypertension is 
well-controlled.  The examiner did not relate the 
hypertension to the veteran's military service.  A review of 
the veteran's SSA medical records does not link his 
hypertension to military service either.  Because there is no 
credible medical evidence linking the veteran's hypertension 
to his military service on a direct basis, the Board is 
denying the veteran's claim.

The Board also notes there is no competent medical evidence 
of record that the veteran's current hypertension is the 
proximate result of a service-connected disorder as the 
veteran is not service-connected for any disability and all 
of the claims on appeal before the Board are denied.   
Moreover, as previously stated, as a layperson the veteran is 
not competent to express an opinion as to medical causation.  
Espiritu, 2 Vet. App. 492.

Since the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt rule does not apply, and the claim 
is denied.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 
51.

4.  Lumbar Degenerative Disc Disease, With Lumbago and 
Intermittent Sciatica

The veteran seeks service connection for lumbar degenerative 
disc disease, with lumbago and intermittent sciatica.  Having 
carefully considered the claim in light of the record and the 
applicable law, the Board is of the opinion that the 
preponderance of the evidence is against the claim and the 
appeal will be denied.

The veteran sought treatment for a low back pain with pain 
into his legs in August 2000 at the Baptist Health Center 
where he complained he had chronic low back pain for the 
prior six months.  He told physicians that he had hurt his 
back six months ago when he pulled as muscle as a truck 
driver.

Treatment records from Painsouth show treatment for low back 
pain from beginning in October 2000.   The veteran was 
diagnosed with lumbar degenerative disc disease and lumbago.  
No radicular symptoms were recorded in an October 2000 
report.   The veteran was treated with lumbar epidural 
steroid procedures in November and December 2000.   In August 
2001, treatment notes at Painsouth show radicular symptoms 
extending to bilateral legs and the veteran received lumbar 
epidural steroid procedures again in November and December 
2001.  October 2002 treatment notes showed similar 
complaints.  

Although the veteran's private medical treatment records show 
diagnosis and treatment for lumbar degenerative disc disease 
with lumbago and intermittent sciatica; there is no competent 
medical evidence of a causal relationship between the 
veteran's diagnoses and his military service of record.

Review of the veteran's service medical records show one 
complaint of low back pain in September 1978.  The veteran 
complained he thought a cold may have settled in his back and 
that he did not remember injuring it at all.  He said the 
pain was sharp when he moved.  No other complaints were of 
record and a 1977 service examination of record was negative 
for complaints regarding the veteran's spine.

A VA examination in March 2003 showed the veteran had a 
moderate degree of kyphoscoloisosis involving the upper and 
lower thoracic and upper lumbar spines.  The examiner found 
loss of muscle on the left side of the veteran's spine with 
no muscle spasms or tenderness.   The diagnosis was 
degenerative disc disease of the lower thoracic and upper 
lumbar spines, moderately severe.  The examiner did not 
relate the veteran's diagnosis to his military service.  

After reviewing the veteran's record, the Board finds there 
is no competent medical evidence of record showing a nexus 
between the veteran's current disability and his military 
service.  While the veteran has claimed there is a nexus 
between his back disability and service, as a layperson he is 
not competent to express an opinion as to medical causation, 
as he has not claimed, nor shown, that he is a medical 
expert, capable of rendering medical opinions.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992). 

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the claim. Since the 
preponderance of the evidence is against the claim, the 
benefit-of-the-doubt rule does not apply, and the claim is 
denied.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 51.

5.  Scoliosis

In addition to seeking service connection for lumbar 
degenerative disc disease, with lumbago and intermittent 
sciatica, the veteran contends that he is entitled to service 
connection for scoliosis of the spine.  However, the 
preponderance of the evidence also is against the veteran's 
claim for scoliosis and the appeal will be denied.

Scoliosis may be caused either by injury or disease.  
Congenital or developmental defects are not diseases within 
the meaning of applicable legislation.  See 38 C.F.R. § 
3.303(c) (2006).  However, service connection may be granted 
for hereditary diseases which either first manifest 
themselves during service or which preexist service and 
progress at an abnormally high rate during service. See 
VAOPGCPREC 67-90 (July 18, 1990)

First, the Board again notes the unavailability of portions 
of the veteran's SMRs thus triggering the Board's heightened 
duty to consider the benefit-of-the-doubt doctrine.  In this 
case, the veteran's service entrance examination is not 
available; however, several in-service medical records are of 
record including a September 1977 examination that shows the 
veteran's spine was normal.  An October 1978 service 
treatment note also shows a statement by the veteran that he 
had no injuries to his back.  It can be inferred, therefore, 
that the veteran's spine was normal upon entrance into the 
military.

The record evidence first shows a diagnosis of scoliosis by 
x-ray evidence in October 2000 by Painsouth.  An October 2002 
record shows mild deformity of the lumbar spine due to 
scoliosis.

A March 2003 VA examiner diagnosed the veteran with 
scoliosis.  The examiner stated that the veteran has 
scoliosis and kyphosis of his lower thoracic spine and upper 
lumbar spine.  The examiner did not relate the veteran's 
condition to military service.  

The veteran was granted disability benefits by the Social 
Security Administration (SSA) based primarily upon his 
scoliosis condition.  However, a review of the records did 
not reveal any competent medical evidence that linked the 
veteran's condition to his military service.  

The only possible exception to the rule on developmental 
defects is if there is probative evidence of additional 
disability due to aggravation by superimposed disease or 
injury.  However, the medical evidence of record does not 
demonstrate that the veteran's back worsened as a result of a 
superimposed injury or illness during service.  Indeed, to 
the contrary, his service medical records, including an 
examination close to his separation from service, are 
entirely unremarkable for evidence of any back injury or 
scoliosis condition.  See Monroe v. Brown, 4 Vet. App. 513, 
514-515 (1993); Carpenter v. Brown, 8 Vet. App. 240, 245 
(1995); VAOPGCPREC 67-90 (July 18, 1990); VAOPGCPREC 82-90 
(July 18, 1990); and VAOPGCPREC 11-99 (Sept. 2, 1999).  There 
is no competent medical evidence or opinion of record 
therefore that shows that an injury to the veteran's spine 
related to his military service caused his currently 
diagnosed scoliosis.

While the Board acknowledges the veteran's assertions, the 
evidence of record does support the veteran's assertions, and 
he is not competent to attribute his scoliosis to active 
service.  Without supporting objective, competent evidence, 
his statements are of little or no probative value.  
Beausoleil v. Brown, 8 Vet. App. 459, 464 (1996); see 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  To the 
extent that the veteran's scoliosis is a developmental 
defect, it is unrelated to service.  Moreover, there is no 
competent medical evidence of record to show the veteran 
sustained an in-service injury that caused scoliosis, the 
Board finds that the preponderance of the evidence is against 
the claim for service connection for scoliosis, and there is 
no doubt to be resolved.  See 38 C.F.R. § 3.303(c) (2007); 
Gilbert, 1 Vet. App. at 55.

6.  Skin Fungus

The veteran seeks service connection for a skin fungus.  
Having carefully considered the claim in light of the record 
and the applicable law, the Board is of the opinion that the 
preponderance of the evidence is against the claim and the 
appeal will be denied.

The veteran testified that he is claiming service connection 
for what he testified was described to him by VA as a "skin 
fungus" in 1983.  He testified during the June 2004 DRO 
hearing that he was sent a letter for an Agent Orange test 
and that following the test a dermatologist told him he had a 
skin fungus.  He testified that he had a skin fungus while on 
active duty but that he never went to a doctor for treatment.  
He stated that he does not have as much trouble now that he 
is retired; although he stated his children both were born 
with a skin fungus as well.  

On VA examination in March 2003, the veteran was examined and 
found to have no skin problems of significance.  

The veteran also testified that he has been diagnosed with 
skin cancer on his ear.   Although the veteran testified at 
his June 2004 DRO hearing that he was to have a biopsy on his 
ear; the veteran has not submitted additional medical 
evidence to the Board since his claim was certified to the 
Board in January 2005 despite notice from VA that he could 
submit such evidence for consideration in conjunction with 
this Appeal.  During the hearing, he testified that he 
believes his skin problems are the result of his exposure to 
Agent Orange and that he did not have problems with his skin 
until after he came back from Vietnam.  He stated he was 
treated with a prescription shampoo. 

The Board emphasizes that there is no medical evidence 
demonstrating the veteran currently has any skin disability.  
Indeed, since being discharged from service the medical 
records that are relevant to skin show that his skin is 
normal.  In the absence of proof of present disability there 
can be no valid claim.  Brammer, 3 Vet. App. at 225. 

The Board acknowledges the veteran's contentions that he 
suffers from skin disease related to service.  Again, the 
Board notes, however, that he, as a layperson, is not 
competent to provide probative medical evidence on a matter 
such as the diagnosis or etiology of a claimed medical 
condition.  Espiritu, 2 Vet. App. 492.

Based on the foregoing and in the absence of proof of a 
current disability, the Board finds that the preponderance of 
the evidence is against the claim.  Since the preponderance 
of the evidence is against the claim, the benefit-of-the-
doubt rule does not apply, and the claim is denied.  38 
U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 51.

7.  Residuals, Gun-Shot Wound, Left Hand

The veteran seeks service connection for residuals of a gun-
shot wound to the left hand.  Having carefully considered the 
claim in light of the record and the applicable law, the 
Board is of the opinion that the preponderance of the 
evidence is against the claim and the appeal will be denied.

The veteran told a March 2003 VA examiner that he has aches 
and pains in his hand, thumb and fingers.  The VA examiner's 
report noted a superficial accidental gunshot wound to the 
veteran's left lateral hand in 1963 with no residual from 
this.  The examiner stated the veteran had generalized 
arthralgias that are being treated with Celebrex and muscle 
relaxers.

The veteran testified about the accidental gunshot wound in 
the June 2004 DRO hearing.  He testified that he is not 
currently having any problems with his left hand.  He stated 
that he didn't injure the bone and that the wound is healed 
and he doesn't seem to have lot of problems with it.  Again, 
the Board notes that in the absence of proof of present 
disability there can be no valid claim.  Brammer, 3 Vet. App. 
at 225. 

There are no other VA or private medical treatment records of 
file regarding current treatment or disability relating to 
the veteran's service-related gun-shot wound to the left 
hand.  Based on the foregoing, even considering its 
heightened duty, the Board finds that the preponderance of 
the evidence is against the claim because there is no 
evidence of a current disability. Since the preponderance of 
the evidence is against the claim, the benefit-of-the-doubt 
rule does not apply, and the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert, 1 Vet. App. at 51.


ORDER

Service connection for asbestosis (also claimed as COPD) is 
denied.

Service connection for a positive TB tine test is denied.

Service connection for hypertension is denied.

Service connection for lumbar degenerative disc disease, with 
lumbago and intermittent sciatica is denied.

Service connection for scoliosis is denied.

Service connection for skin fungus is denied.

Service connection for the residuals of a self-inflicted 
gunshot wound, left hand, is denied.


REMAND

The veteran contends that service connection is warranted for 
PTSD.  Having carefully reviewed the evidence in light of the 
applicable law, the Board finds that additional development 
is required.

Requisite for a grant of service connection for PTSD is 
medical evidence establishing a diagnosis of the disorder, 
credible supporting evidence that the claimed in-service 
stressors actually occurred, and a link, established by 
medical evidence, between the current symptomatology and the 
claimed in-service stressors. 38 C.F.R. § 3.304(f) (2007).

With regard to the second PTSD element, that of an in-service 
stressor, the evidence necessary to establish that the 
claimed stressor actually varies depending on whether it can 
be determined that the veteran "engaged in combat with the 
enemy." 38 U.S.C.A. § 1154(b) (2002); 38 C.F.R. 3.304(d) 
(2007).  If it is determined through military citation or 
other supportive evidence that a veteran engaged in combat 
with the enemy, and the claimed stressors are related to 
combat, the veteran's lay testimony regarding the reported 
stressors must be accepted as conclusive evidence as to their 
actual occurrence and no further development or corroborative 
evidence will be necessary.  38 C.F.R. § 3.304(f) (2007).

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor 
is not related to combat, the veteran's lay testimony alone 
will not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must contain service records or other 
statements as to the occurrence of the claimed stressor.  See 
West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki 
v. Brown, 6 Vet. App. 91, 98 (1993).  
A medical opinion diagnosing PTSD does not suffice to verify 
the occurrence of the claimed in-service stressors.  See 
Moreau; Cohen v. Brown, 10 Vet. App. 128, 142 (1997). 

Relevant to this matter, once independent verification of the 
stressor event has been submitted, the veteran's personal 
exposure to the event may be implied by the evidence of 
record.  However, a veteran need not substantiate his actual 
presence during the stressor event; the fact that the veteran 
was assigned to and stationed with a unit that was present 
while such an event occurred may strongly suggest that he 
was, in fact, exposed to the stressor event.  See Pentecost 
v. Principi, 16 Vet. App. 124 (2002); Suozzi v. Brown, 10 
Vet. App. 307 (1997).

While the veteran is diagnosed as having PTSD, the record is 
not developed as to the question of a stressor. 

The record shows that the veteran was in Vietnam from 
December 1965 to May 1968.  He was a vehicle mechanic and a 
motor transport operator, however, the record does not 
confirm his participation in combat.  The veteran submitted a 
PTSD questionnaire in November 2002 that provided detailed 
descriptions of his alleged stressors.  The veteran alleged 
that while a member of Company A, 20th Engineering Battalion; 
USARPAC and 20th Engineering Battalion (CBT); and the 670th 
Transport Company (USARPAC), his unit received enemy fire; 
sniper fire; and faced a land mine explosion.  He also 
reports seeing a suicide and a solider murdered by a fellow 
soldier.  The veteran has alleged most of these incidents 
with general date specificity capable of a records search.

He alleged that in November 1966, when attached to the 20th 
Engineering Battalion, Company A stationed in Cameron Bay, 
Vietnam, the veteran heard shots and when he went to 
investigate, he discovered the body of an "E-6" soldier who 
had committed suicide.  He also described sniper fire in the 
"later part of 1966" that resulted in the death of an E-3 
and serious injury to an E-5.  The veteran described the 
death of the driver of a convoy in May 1967 following a land 
mine explosion.  He stated that in August or September of 
1968 while attached to the 670th Transport Company (USARPAC), 
he watched one soldier shoot another solider.  

Additionally, while stationed with Battery A, 1st Battalion, 
22ndArtillery in Germany in 1975, the veteran testified that 
his 3 1/2 year old daughter was molested by a teenager.  The 
veteran testified that a police report was filed in the 
incident; however, the report is not of record.  The veteran 
has claimed this incident as a stressor as well.  The veteran 
is advised that in order for VA to attempt to corroborate 
this claimed stressor, more details are needed.  
Specifically, the approximate location in Germany, and at 
least a 60 day window in 1975 when the alleged rape of his 
daughter occurred.

As noted above, a veteran need not substantiate his actual 
presence during the stressor event - instead, his exposure to 
the stressor may be suggested by his assignment to his unit 
during the occurrence of the event or events in question.  

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC shall contact the veteran 
and request that he provide, within a 60 
day time frame, the dates for the 
following claimed incidents:  

A) Sniper fire the veteran described 
"North of Na Trang  in the latter part 
of 1966 with the 20th Engineering 
Battalion one morning" in a convoy going 
out;" and 

B) While stationed with Battery A, 1st 
Battalion, 22ndArtillery in Germany in 
1975, the veteran's testified that his 3 
1/2 year old daughter was molested by a 
teenager.  The veteran should also be 
advised to provide the approximate 
location in Germany where the alleged 
rape occurred.

The veteran is to be advised that his 
citations to the "latter part of 1966" 
and "1975" in regard to the above 
alleged incidents are insufficient to 
respond to this inquiry, because of the 
required 60 day increments to which U. S. 
Army & Joint Services Records Research 
Center (JSRRC) searches are limited.  
Apart from any information pertaining to 
the request by the RO/AMC, the veteran 
may submit any other corroborating 
information towards confirmation of the 
claimed stressors.

2.  The RO should determine whether the 
veteran sustained any in-service combat 
stressors.  In ascertaining such status, 
the RO/AMC will forward any further 
information to JSRRC and request that it 
provide any substantiating evidence 
within the time periods specified by the 
veteran.

The RO should also attempt to verify the 
following:

Reported suicide in November 1966 in the 
20th Engineering Battalion, Company A 
stationed in Cameron Bay.

A)	May 1967, North of Pleiku, Vietnam, a 
land mine
explosion, 20th Engineering Battalion 
(CBT) killing driver; and

B)	Cameron Bay, August -September 1968, 
670th
Transport Company, one soldier shot and 
murdered another soldier.

3.  The RO/AMC will readjudicate the 
claim with due regard to the Court's 
rulings in Pentecost v. Principi, 16 Vet. 
App. 124 (2002) and Suozzi v. Brown, 10 
Vet. App. 307 (1997).  Stated 
alternatively, if it is determined that 
he is not a "veteran of combat," 
determine whether the veteran sustained 
any in-service combat stressors.   

4.  The RO/AMC should take such 
additional development action as it deems 
proper with respect to the claim, 
including the conduct of any other 
appropriate VA examinations, and follow 
any applicable regulations and directives 
implementing the provisions of the VCAA 
as to its notice and development.  If any 
such action does not resolve the claim, 
the RO/AMC shall issue the appellant a 
Supplemental Statement of the Case.  
Thereafter, the case should be returned 
to the Board, if in order.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


